EXHIBIT 10.41 LEASE THIS LEASE AGREEMENT (“Lease”), is made and entered into, by and between Miles/Commerce Ltd., an Ohio limited liability company (hereinafter called “Landlord”) and Affymetrix, Inc., a Delaware corporation (hereinafter called “Tenant”), to be effective as of April 1, 2010. WITNESSETH Landlord, in consideration of the rents and covenants herein stipulated to be paid and performed by the Tenant, hereby agrees to let and lease to Tenant, and Tenant hereby agrees to lease from Landlord upon and subject to the terms, covenants and conditions herein contained, the premises (the “Premises”), consisting of approximately 24,720 square feet in that certain building (the “Building”) commonly known as 26101 Miles Road, the same being situated in the City of Warrensville Heights, County of Cuyahoga and State of Ohio, as more fully described on Exhibit A attached hereto and made a part hereof (the “Site”).The Premises include the space currently occupied by Tenant, which run from the interior of the eastern wall of the building to the interior wall separating the Premises from the space currently leased by Gotham Staple (the “Gotham Space”). 1.TERM. (a)The “Commencement Date” of the term of this lease shall be April 1, (b)Landlord and Tenant acknowledge and agree that Tenant currently occupies the Premises pursuant to that certain Lease entered into between Landlord and USB Corporation, an Ohio corporation, as of April 1, 2000 as amended by that certain Addendum between the parties thereto dated September 14, 2004 (as amended, the “Existing Lease”). (c)The term of this Lease shall be for a period of five (5) years beginning with the “Commencement Date” and ending on March 31, 2015. 2.RENT. (a)Tenant’s obligations to pay rent, and additional charges shall begin on the Commencement Date as hereinabove defined. (b)Tenant agrees without demand and without any deduction or setoff to pay to the Landlord at Landlord’s office located at c/o Champa & Company, Inc., 4225 Mayfield Rd., South Euclid, Ohio 44121. or such place as Landlord may from time to time designate in writing, as and for rent until March 31, 2015, the annual sum of Ninety Three Thousand Nine Hundred Thirty-Six Dollars ($93,936) payable in monthly installments of Seven Thousand Eight Hundred Twenty-Eight Dollars ($7,828) in advance upon the first day of each and every calendar month.The rent payable for any portion less than all of a calendar month shall be a pro rata portion of the payment due for the full calendar month. 3.ADDITIONAL CHARGES. (a)It is the purpose and intent of Landlord and Tenant that the rent herein specified shall be absolutely “net-net-net” to Landlord, so that this Lease shall yield to Landlord, net of any and all costs and expenses of the Premises unless specifically excluded under this Section or Section 9(c), the rent specified in Paragraph 2(b) above, or, during any renewal term, the rent specified in Paragraph 6.Accordingly, Tenant agrees to assume and pay in addition to the rent, all costs, expenses and obligations of every kind and nature whatsoever relating to the Premises which may arise or become due during the initial term and any renewal term of this Lease, except municipal, state and federal income taxes assessed against Landlord to the extent specified in Paragraph 3(B) below.Without limitation as to the generality of the foregoing, within ten (10) business days following Landlord’s written invoice, Tenant shall pay to Landlord Tenant’s Share of (i) all real estate taxes and assessments with respect to the Premises, all reasonable costs and fees incurred in contesting same and/or negotiating with public authorities, the amount of any tax or excise tax on rent or on any service or services furnished under this Lease, (ii) all charges for snow removal and landscaping, (iii) the cost of all insurance required hereunder, and (iv) the cost of any and all repairs, replacements and alterations, to the Buildings and the Premises described in Section 9(c)(ii).Tenant shall pay directly to the applicable utility provider the cost of all utility charges for gas, fuel, light, electricity, power, heat, water, sewerage and other utilities serving the Premises.In addition, Tenant shall pay the cost of janitorial services to the Premises and all other operating and maintenance expenses pertaining to the Premises and its use and occupancy hereunder.Tenant by these presents indemnifies and saves harmless Landlord from and against all loss, cost, damage and/or expense (including reasonable attorneys’ fees) incurred as a result of Tenant’s default of its obligations hereunder.Upon the expiration of the term or of the extended term hereof, all such costs and expenses which Tenant is required to pay hereunder shall be equitably apportioned and paid to the time of such termination. (i)Tenant may contest in good faith, by appropriate proceedings at its own expense, any real estate taxes or assessments, provided that Tenant shall first have paid such item, unless Landlord agrees that the payment of such item is to be postponed during the contest.Nothing herein contained, however, shall release Tenant of the obligation and duty to pay and discharge such contested item or items as finally adjudicated, with interest and penalties, and all other charges directed to be paid in or by any such adjudication.Any such contest or legal proceedings shall be begun by Tenant as soon as reasonably possible after the imposition of any contested item and shall be prosecuted to final adjudication with all reasonable promptness and dispatch; provided, however, that Tenant may, in its discretion, consolidate any proceeding to obtain a reduction in the assessed valuation of the Premises for tax purposes relating to any tax year with any similar proceeding or proceedings relating to one or more other tax years.Anything to the contrary herein notwithstanding, Tenant shall pay all such contested items before the time when the Premises or any part thereof might be forfeited as a result of nonpayment. (b)Nothing herein contained shall require Tenant to pay any municipal, state or federal income taxes assessed against Landlord’s receipt of any rental income herein; provided, however, that if at any time during the term of this Lease or the extended term hereof, the method of taxation prevailing at the commencement of the term hereof shall be altered so as to cause the whole or any part of the taxes, assessments or impositions now or hereafter levied, assessed or imposed on real estate and the improvements thereon to be levied, assessed and imposed, wholly or partially, as a capital levy, or otherwise, on the rents received therefrom, or if any tax, assessment, levy, imposition or charge, or any part thereof, shall be measured by or based in whole or in part upon the Premises and shall be imposed upon Landlord, then in that event all such taxes, assessments, levies, impositions and/or charges so measured or based shall be deemed to be included within the term taxes for the purposes of Paragraph 3(a) next above and shall be paid and discharged by Tenant the same as herein provided in respect to the payment of real estate taxes and assessments. (c)Landlord shall have the right, but not the obligation, after notice to Tenant to pay, for the account of Tenant, any items not paid by Tenant hereunder when due (including, without limitation, real estate taxes and assessments and insurance premiums), and shall be entitled to reimbursement from Tenant withinten (10) business days after written invoice with respect to all such payments, together with interest from the dates of such payments to the date of actual reimbursement by Tenant, at the prime rate of interest as published by the Wall Street Journal on the date such payment is due.Notwithstanding the imposition and/or payment of an interest charge, non-payment of any rent or other charges due hereunder shall continue to constitute a default of this Lease. (d)Tenant shall be responsible for and pay before delinquency all municipal, county, state or federal taxes assessed during the term of this Lease against any personal property of any kind owned or used by or placed in, upon or about the premises by Tenant. 4.CONDITION OF PREMISES. The Landlord makes no representations or warranties with respect to the Premises or the physical condition thereof unless expressly stated in this Lease. 5.USE. (a)Tenant covenants that the Premises shall be used exclusively for the business of distributing, marketing and manufacturing of life science products and services and no other use unless Tenant has first obtained Landlord’s prior written consent, which consent shall not be unreasonably withheld or delayed. (b)Tenant, at Tenant’s sole cost and expense, shall obtain all permits and licenses required by any governmental authority for use of the Premises and for the conduct of Tenant’s business, and Tenant shall operate its business in the Premises in accordance with all applicable laws, statutes, ordinances, rules and regulations promulgated by all governmental authorities and agencies having jurisdiction over the Premises or Tenant’s business. Tenant shall not do, nor permit to be done, anything which will invalidate or increase the cost of any insurance policy covering the Building or property located therein, unless Tenant pays for such increase; provided, however, that any consent required under Section 5(a) has been obtained. 6.RENEWALS; HOLDOVER; AND RIGHT OF FIRST REFUSAL ON ADJACENT SPACE. (a)Tenant shall have an option to extend the term of this Lease for two (2) additional consecutive period(s) of five (5) years each, commencing on the expiration of the initial term or the first extension term (as applicable), upon the same terms and conditions, except rental which shall be agreed upon pursuant to Section 6(b), provided that at the time of such renewal Tenant is not in default beyond notice and cure periods under any of the terms and provisions of this Lease and provided further that Tenant has delivered written notice to Landlord of its intention to renew this Lease at least six (6) months (the “Renewal Date”) prior to its expiration.If the parties do not negotiate a mutually acceptable rental rate for the renewal term prior to the Renewal Date, Tenant shall not have the right to exercise the renewal option.Tenant may exercise the second renewal option only if it has exercised the first renewal option in accordance with this paragraph.If Tenant gives notice of its exercise of the option set forth herein, Tenant shall execute and deliver, within thirty (30) days after Tenant’s receipt from Landlord, an amendment to this Lease, providing that the term shall be extended and stating the rental rate for the renewal term. (b)The annual rental during such renewal shall be as negotiated by the parties. (c)In lieu of exercising its first or second renewal option, as applicable, under Section 6(a), Tenant shall have the option to elect to holdover for a period of either six (6), twelve (12) or eighteen (18) months, commencing on the expiration of the initial term or any renewal term, upon the same terms and conditions, except that base rental shall be one and one-half (1.5) times the rent due under this Lease, provided that Tenant is not in default beyond notice and cure periods under any of the terms and provisions of this Lease and provided further that Tenant has delivered written notice to Landlord of its intention to holdover for the six (6), twelve (12) or eighteen (18) month period it designates at least six (6) months prior to the expiration of the initial or renewal term, as applicable. (d)In the event that Landlord desires to lease the Gotham Space other than to Gotham Staple or a successor, the Landlord shall notify the Tenant in writing (the “Right of First Refusal Notice”) of the Landlord’s intention to rent the Right of First Refusal Space to a third party, whereupon the Tenant shall have a period of thirty (30) days following the Right of First Refusal Notice in which to notify Landlord that Tenant desires to lease the Right of First Refusal Space on the same terms and conditions as this Lease includinga rental of $3.80 per square foot.If the Tenant does not respond to the Right of First Refusal Notice within thirty (30) days of the Right of First Refusal Notice or enter into a lease for the Right of First Refusal Space within sixty (60) days of the Right of First Refusal Notice, the Landlord shall thereafter have the right to lease the Right of First Refusal Space to a third party. 7.UTILITY INTERRUPTIONS. Landlord shall not be liable for any interruption of utility services nor shall any of Tenant’s obligations under this Lease be affected by any such interruption of utility services. 8.ALTERATIONS, INSTALLATIONS AND REMOVAL OF IMPROVEMENTS BY TENANT. (a)Tenant shall have the right during the continuance of this Lease to make such interior alterations, changes and improvements to the Premises as may be proper or useful for the conduct of Tenant’s business and for the full beneficial use of the Premises, provided Tenant shall pay all costs and expenses thereof and make such alterations, changes and improvements in a good and workmanlike manner, using only labor which is compatible with other labor being used in the Building.Tenant agrees, at the expiration or other termination of the Lease, if requested by Landlord, to remove any such alterations, changes and/or improvements made by Tenant and to repair any damage to the Premises caused by such removal.Notwithstanding the above, any alterations, changes or improvements to or affecting the structure or exterior of the Premises or which change the front or the character of the Premises shall require Landlord’s prior written consent which shall not be unreasonably withheld. (i)Tenant further agrees, at the expiration or other termination of the Lease, if requested by Landlord, to remove any alterations, changes and/or improvements to the Premises made by Tenant’s predecessors-in-interest Amersham Pharmacia Biotech, Inc. (“APB”) and USB Corporation (“USB”) under any prior lease agreement and to repair any damage to the Premises caused by such removal.Notwithstanding the foregoing, Tenant shall not be obligated to expend more than Two Hundred Fifty Thousand Dollars ($250,000.00) (the “Expense Cap”) to cause the Premises to be surrendered under this Lease, including the removal of all alterations, changes and/or improvements, restoration andrepair of any damage caused by the removal of any alterations, changes and/or improvements as made by APB or USB or Tenant. (ii)Prior to the making of such alterations, changes and improvements, Tenant shall procure all necessary permits and shall comply with the terms and provisions of Ohio’s Mechanic’s Lien Statute, including, but not limited to, the filing of a “Notice of Commencement,” as such term is defined in said statute.Tenant hereby completely and fully indemnifies Landlord against any Mechanic’s Lien or other lien, encumbrance or claims in connection with any construction by Tenant or the subsequent making of any alterations, changes and improvements by Tenant and will within thirty (30) days after notice from Landlord bond or discharge any such lien.Nothing in this Lease contained shall be construed as a consent on the part of the Landlord to subject Landlord’s estate in the Premises to any lien or liability under any law relating to liens. (b)Except as otherwise provided, all signs, furnishings, trade fixtures, personal property and other equipment installed in the Premises by Tenant and paid for by Tenant and that may be removed without structural injury to the Premises (“Tenant’s Property”) shall remain the property of Tenant andmay be removed by Tenant upon the termination of this Lease.Tenant shall repair any damage caused by such removal, it being understood that any damage related to the removal of Tenant’s Property which is not requested by Landlord pursuant to Section 8(a)(i) shall not be subject to the Expense CapNotwithstanding the foregoing but subject to Tenant’s right to perform alterations during the Lease term, all light fixtures, and the complete electrical, plumbing, air-conditioning and heating systems, including ducts, diffusers, grills, controls and all other equipment and parts related to such systems, shall be and remain in the Premises at all times for the benefit of Landlord. 9.MAINTENANCE AND OPERATION. (a)Tenant agrees that, at its own expense, it will comply with all appropriate laws, ordinances, orders, rules, regulations and requirements of all federal, state and municipal governments having jurisdiction over the Premises, Building, Site or Tenant’s business, and appropriate departments and commissions thereof including, but not limited to, the Occupational Safety and Health Act and any and all federal, state and local environmental laws; provided, however, that Tenant shall have the right, but not the duty, to contest by appropriate legal proceedings, in the name of Tenant without cost or expense to Landlord, the validity of any such laws, ordinances, orders, rules, regulations and requirements. (i)For purposes of this Section 9, “Hazardous Substance” means any matter giving rise to liability under the Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. Section 6901 et seq., the
